DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28th, 2021 has been entered.
Response to Amendment
The amendment filed June 28th, 2021 has been entered. Claims 1, 3, 4, 6, 7, 9, 37, 38, and 40 have been amended. Claims 43-46 have been canceled. Claims 1, 3-9 and 37-42 remain pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification states “the automatic transport unit in the automatic logistics sorting system in the embodiment of the present application may be a robot, or may be another automatic transport unit for transporting items” on page 11, lines 19-21.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1, 3-9 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations of a “second processing unit” or “performing a second processing”, respectively. There is insufficient antecedent basis for each of these limitations, as a “first processing unit” is not introduced until claim 2 and “performing a first processing” is not introduced until claim 36. 
Claims 3-8 and 37-42 are rejected as they are dependent upon an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2015/0076041) in view of Battles et al. (US 9600798). 
Regarding claim 1, Irie et al. teaches an automatic logistics sorting system (Paragraph 0015 lines 1-6), comprising: 
an automatic transport unit (Paragraph 0024 “conveying unit #12”) configured to transport an item to be sorted; 
a sorting area (Fig. 1 #2), configured to allow the automatic transport unit (Fig. 1 #12) to operate therein to implement sorting of the item to be sorted (Paragraph 0022 “sorting device #2”), the sorting area comprising an item dropping area (Paragraph 0026 “sorting unit #18”) which comprises a plurality of sorting target objects (Paragraph 0034 “sorting destinations”), the automatic transport unit being configured to drop the item to be sorted into a corresponding sorting target object in the item dropping area (Paragraph 0026 lines 4-7; Paragraph 0034 lines 1-6); and 
a control system (Fig. 1 #14, 15, and 17), configured to control the sorting of the item to be sorted (Paragraph 0025 lines 1-7) and control movement of the automatic transport unit in the sorting area (Paragraph 0036 lines 9-15), the control system comprising: 
a setting unit (Paragraph 0030 “determining unit #15”), configured to set a specific sorting target object among the plurality of sorting target objects for abnormality processing (Paragraph 0030 lines 1-2); 

a control unit (Paragraph 0025 “sorting control unit #17”), configured to, in response to determining that the item to be sorted is abnormal, control to transport the item to be sorted to the specific sorting target object for abnormality processing (Paragraph 0035 lines 2-7); 
wherein the sorting area (Fig. 1 #2) further comprises: 
an item supplying area, configured to distribute the item to be sorted (Paragraph 0024 “supplying unit #11”); and 
a transport area (Paragraph 0025 “convey path”), configured to allow one or more of the automatic transport unit to move therein (Paragraph 0025 lines 1-3), wherein the one or more automatic transport units (Fig. 1 #12) are configured to transport the item to be sorted (Paragraph 0025 “the objects”) to pass through the transport area (Paragraph 0025 lines 1-3); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area Paragraph 0026 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap; Paragraph 0034 lines 3-6),
	wherein the control system (Fig. 1 #14, 15, and 17) further comprises: 
a second processing unit (Fig. 1 #31), configured to process the abnormal item (Paragraph 0035 lines 2-14; Paragraph 0040 lines 1-15). 
	Irie et al. lacks teaching a second processing unit located in the specific sorting target object configured for abnormality processing in the item dropping area. 
	Battles et al. (US 9600798) teaches an automated materials handling facility wherein a second processing unit (Col. 11 lines 26-47) is located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for additional processing in the item dropping area (Col. 11 line 13 “pick/stow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the second processing unit located in the specific sorting target object configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 3, Irie et al. teaches an automatic logistics sorting system, wherein the control system (Fig. 1 #14, 15, 17) comprises: 
a first processing unit (Paragraph 0021 “first sorting processing”) configured to process an abnormal item (Paragraph 0040 lines 1-5). 
Irie et al. lacks teaching the first processing unit configured to process an abnormal item in the item supplying area. The first processing unit as taught by Irie et al. is located in the conveying unit, beginning with a scanner (Fig. 1 #12, 13a), located immediately after the supplying unit. 
Battles et al. teaches a first processing unit located in the item supplying area (Col. 16 lines 30-39). Through providing this processing unit here, the automated sorting device is able to sort the objects directly from the item supplying area (pre-sort station) to a processing station (inventory induction station), which enables multiple sorting processes to occur simultaneously (Col. 16 lines 43-55). This results in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the first processing unit in the item supplying area as taught by Battles et al. in order to more efficiently sort objects.
Regarding claim 4, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to: 
determine whether the item to be sorted has no corresponding sorting destination information (Paragraph 0031 lines 1-5); and 
the second processing unit (Fig. 1 #31) is configured to: 
re-determine a sorting destination of the item to re-sort the item (Paragraph 0041 lines 12-19).
Regarding claim 5, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to: 
determine that the corresponding item information of the item to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0031 lines 1-5); or 
determine whether the item to be sorted has not recorded the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
determine whether the item information recorded on the item to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 6, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine whether the item to be sorted has a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
the second processing unit (Fig. 1 #31) is configured to record abnormality information of the item to be sorted, and identify one of the plurality of pieces of sorting destination information of the item to be sorted to re-sort the item (Paragraph 0040 lines 1-7, 10-15).
Regarding claim 7, Irie et al. teaches an automatic logistics sorting system, wherein the setting unit (Paragraph 0030 “determining unit #15”) is further configured to determine a number of the specific sorting target object configured for the abnormality processing (Paragraph 0121 lines 1-7) and/or positions (Paragraph 0047 lines 9-15) of the specific sorting target objects in the item dropping area based on quantitative proportions (Paragraph 0027 lines 1-7) of the items to be sorted corresponding to different sorting target objects (Paragraph 0046 lines 4-15, Paragraph 0119 lines 1-6).
Regarding claim 8, Irie et al. lacks teaching an automatic logistics sorting system, wherein the plurality of sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Regarding claim 9, Irie et al. teaches an automatic logistics sorting method (Paragraph 0015 lines 1-6), comprising: 
placing one or more items to be sorted on an automatic transport unit (Paragraph 0112 lines 6-8) in an item supplying area (Paragraph 0112 “supplying unit #11”); 
obtaining item related information of the one or more items to be sorted (Paragraph 0026 lines 1-7), the item related information comprising abnormality information of the one or more items to be sorted (Paragraph 0021 lines 5-16); configuring an abnormality sorting target object for abnormality processing (Paragraph 0035 1-7); 

carrying, by the automatic transport unit (Paragraph 0024 “conveying unit #12”), the one or more items to be sorted to pass through a transport area (Paragraph 0025 “convey path”) wherein the one or more items to be sorted having the abnormality information is transported to the abnormality sorting target object configured for abnormality processing (Paragraph 0035 lines 2-7); 
performing a second processing on the abnormal item (Paragraph 0035 lines 2-14; Paragraph 0040 lines 1-15) ; and 
moving, by the automatic transport unit, to an item dropping area (Paragraph 0121 “sorting unit #18”), and dropping the one or more items to be sorted to a corresponding specific sorting target object (Paragraph 0121 lines 1-10); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area (Paragraph 0121 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap Paragraph 0034 lines 3-6). 
As mentioned regarding claim 1, Irie et al. lacks teaching a second processing on the abnormal item taking place in the specific sorting target object for the abnormality processing in the item dropping area. 
Battles et al. (US 9600798) teaches an automated materials handling facility wherein a second processing unit (Col. 11 lines 26-47) is located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for additional processing in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this second processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the second processing unit located in the specific sorting target object configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 37, Irie et al. teaches an automatic logistics sorting method, comprising performing a first processing on an abnormal item (Paragraph 0040 lines 1-5).
Irie et al. lacks teaching the first processing of an abnormal item in the item supplying area. The first processing as taught by Irie et al. is located in the conveying unit, beginning with scanner (Fig. 1 #12, 13a), located immediately after the supplying unit.
Battles et al. teaches the first processing located in the item supplying area (Col. 16 lines 30-39). Through providing this processing unit here, the automated sorting device is able to sort the objects directly from the item supplying area (pre-sort station) to a processing station (inventory induction station), which enables multiple sorting processes to occur simultaneously (Col. 16 lines 43-55). This results in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include first processing in the item supplying area as taught by Battles et al. in order to more efficiently sort objects.
Regarding claim 38, Irie et al. teaches an automatic logistics sorting method, herein the abnormality information of the one or more items to be sorted comprises that the one or more items to be sorted do not have corresponding sorting destination information (Paragraph 0035 lines 3-7); and performing the second processing (Fig. 1 #31) on the abnormal item comprises: 

Regarding claim 39, Irie et al. teaches an automatic logistics sorting method, wherein that the one or more items to be sorted do not have the corresponding sorting destination information comprises: 
that corresponding item information of the one or more items to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0120 lines 11-17); or 
that the one or more items to be sorted do not record the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
that the item information recorded on the one or more items to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 40, Irie et al. teaches an automatic logistics sorting method, wherein the abnormality information of the one or more items to be sorted comprises that the one or more items to be sorted have a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
performing the second processing (Paragraph 0035 lines 5-7) on the abnormal item comprises: 
recording the abnormality information of the one or more items to be sorted (Paragraph 0040 lines 1-4); and 
identifying one of the plurality of pieces of sorting destination information of the one or more items to be sorted to re-sort the one or more items (Paragraph 0035 lines 7-14; Paragraph 0041 lines 12-19).
Regarding claim 41, Irie et al. teaches an automatic logistics sorting method, wherein setting the abnormality sorting target object for the abnormality processing comprises: 

Regarding claim 42, Irie et al. lacks teaching an automatic logistics sorting method, wherein the sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Response to Arguments
Applicant’s arguments, regarding the rejections of claims 1, 9, 38-41, 44 and 46 under 35 U.S.C. 102(a)(1) filed June 28th, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Battles et al. (US 9600798).
Additionally, the Examiner clarifies that Battles et al. teaches a second processing unit, configured to process an item in any specific item dropping area as referenced above regarding claims 1 and 9, and provides motivation for modifying Irie et al. to utilize a similar second processing for the benefits taught by Battles et al. even though Battles et al. may not explicitly teach this second processing unit configured to processes an abnormal item. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.K.D./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655